Citation Nr: 1046995	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-38 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York

THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of stroke, to include as secondary to 
diabetes mellitus.

2.  Entitlement to service connection for type II diabetes 
mellitus.  

3.  Entitlement to service connection for eye disability. 

4.  Entitlement to service connection for cardiovascular 
disability.

5.  Entitlement to service connection for impotency.

6.  Entitlement to service connection for right foot disability.  

7.  Entitlement to service connection for left foot disability. 

8.  Entitlement to service connection for skin disorder.

9.  Entitlement to service connection for tooth and gum disease. 
10.  Entitlement to service connection for diabetic retinopathy. 

11.  Entitlement to service connection for coronary artery 
disease.

12.  Entitlement to service connection for hypertension.
  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served from September 1964 to February 1965, and had 
subsequent reserve service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing with a member of the RO and with 
a member of the Board; however, he withdrew those requests in 
October 2008 and August 2010, respectively. 

The issue of whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of stroke is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and competent and 
credible evidence of exposure to herbicides during service has 
not been presented.  

2.  The Veteran did not have type II diabetes mellitus, eye 
disability, cardiovascular disability, impotency, right foot 
disability, left foot disability, skin disorder, tooth and gum 
disease, diabetic retinopathy, coronary artery disease, or 
hypertension during service or for years thereafter, and such is 
not shown by competent and probative evidence to be etiologically 
related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing service connection for eye 
disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).

3.  The criteria for establishing service connection for 
cardiovascular disability have not been met.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for establishing service connection for 
impotency have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).

5.  The criteria for establishing service connection for right 
foot disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).

6.  The criteria for establishing service connection for left 
foot disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).

7.  The criteria for establishing service connection for skin 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).

8.  The criteria for establishing service connection for tooth 
and gum disease have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310, 3.381, 
4.150 (2010).

9.  The criteria for establishing service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).

10.  The criteria for establishing service connection for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.310 (2010).

11.  The criteria for establishing service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2005 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates (in the event that any claims for service 
connection are granted).  However, the absence of such notice is 
not shown to prejudice the Veteran.  Because the Board herein 
denies each claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The June 2005 letter also did not advise the Veteran of what 
information and evidence is needed to substantiate a claim for 
service connection on a secondary basis.  In this regard, the 
Board notes that the Veteran claims that he has various 
disabilities secondary to diabetes mellitus.  Service connection 
for diabetes mellitus is denied by this decision, thus his claims 
based on disabilities secondary to diabetes fail as a matter of 
law.  Moreover, throughout the appeal the Veteran has argued that 
he has multiple disabilities caused by, or as complications of, 
his diabetes.  Thus, the evidence reflects the Veteran had actual 
knowledge of how to substantiate a claim for service connection 
on a secondary basis.  See Mlechick v. Mansfield, 503 F.3d 1340, 
1345 (Fed.Cir.2007) (a notice error is not prejudicial when the 
claimant has actual knowledge of the evidence needed to 
substantiate a claim).  As such, the failure to provide such 
information in the June 2005 letter is harmless error, and the 
Veteran is not prejudiced by such.  Shinseki v. Sanders, 129 
S.Ct. 1696, 1706 (2009).  The June 2005 letter provided 
sufficient information for the Veteran to be able to participate 
in the claims process.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, private treatment 
records, and Social Security Administration (SSA) records.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claims for service connection.  
The Board, however, finds that no such examination is required in 
this case.  There is no medical or credible lay evidence that 
shows the Veteran has diabetes mellitus, or any of the other 
claimed conditions as a result of his service.  The Veteran's 
argument in this case is not that he has had any of these 
conditions since service, but instead that he was exposed to 
herbicides during service which later resulted in diabetes 
mellitus, which in turn caused the other disabilities.  As 
service-connection is being denied for diabetes mellitus, no 
examination is necessary regarding his theory that the other 
disabilities are secondary to diabetes mellitus.  Consequently, 
VA is under no duty to afford the Veteran a VA examination.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Service connection may additionally be 
granted for disability resulting from disease or injury incurred 
in or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106 (West 2002).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension, cardiovascular disease 
or diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed under 
38 C.F.R. § 3.309(e) including type II diabetes and ischemic 
heart disease will be presumed if the condition becomes manifest 
to a degree of 10 percent disabling or more.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2010); see also 75 Fed. Reg. 53,202-01 (to 
be codified at 38 C.F.R. § 3.309(e)).

For purposes of entitlement to VA disability compensation for 
hypertension, the term hypertension means that the diastolic 
blood pressure is predominantly 90 millimeters of mercury or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters of 
mercury or greater with a diastolic blood pressure of less than 
90 millimeters of mercury.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2010).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I. Diabetes

Service treatment records show no diagnosis or treatment for 
diabetes during service.  The Veteran was afforded a VA 
examination after his initial service but while he was still a 
reservist.  The March 1966 examination report specifically notes 
that the Veteran did not have a history of diabetes.  Treatment 
records do not show a diagnosis of diabetes until 1996, although 
that treatment report indicates that the Veteran had diabetes 
prior to this date.  None of the evidence, including the 
Veteran's statements, suggests that the Veteran developed 
diabetes during service or within one year after separation from 
service.  Instead, the Veteran alleges that he developed diabetes 
as a result of exposure to herbicides during service.  In his 
April 2004 claim, the Veteran reported that he did not serve in 
the Republic of Vietnam.  
 
The Veteran asserts that he has diabetes mellitus as a result of 
exposure to herbicides while serving at Fort Gordon, Georgia and 
Camp Drum, New York.  He has not described how he was exposed to 
herbicides, despite a request for specific information in the 
June 2005 letter, nor has he contended that he was directly 
involved in the usage of herbicides.  Rather, he merely states 
that herbicides were used at these locations at some point and he 
was at these locations.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence.").  The Veteran 
has submitted an article from the internet that indicates that 
Agent Orange was tested at Camp Drum; however, no date for such 
testing is provided.  A November 1991 letter from the U.S. Army 
Joint Services Environmental Support Group indicates that 
defoliants were used at Camp Drum in 1959, years before the 
Veteran's service.  

The evidence in this case simply does not show any exposure to 
herbicides.  The crux of the Veteran's argument is that he was at 
a place where herbicides were once used and as such he was 
exposed to herbicides.  He has not described any incident where 
he was in direct contact with herbicides.  Instead, he argues 
that dioxin can stay in the ground and water for 30 years or 
more.  As the Veteran did not serve in Vietnam and is not 
otherwise shown to have actually been exposed to herbicides 
during service, his claim for service connection for diabetes 
mellitus based on exposure to herbicides must fail.  

II. Other Claims

Service treatment records do not show any treatment or diagnosis 
related to the feet, teeth, gums, eyes, cardiovascular system, 
impotency, coronary artery disease, hypertension, or a skin 
disorder.  At entrance blood pressure was elevated at 135/90; 
however, at separation blood pressure was 118/74.  The Veteran 
had missing wisdom teeth at his initial dental examination and at 
separation.  In December 1964, the Veteran denied eye trouble, 
severe tooth or gum trouble, palpitations or pounding heart, high 
or low blood pressure, and foot trouble.  While the Veteran did 
have a sty in the left upper eye lid and early cellulitis of the 
eyelid, he never sought treatment for any eye disorder, as 
opposed to problems with his eye lid.  

The Veteran was afforded a VA examination in March 1966.  
Examination of the skin was reported as negative and clear; 
cardiovascular examination revealed a regular sinus rhythm, heart 
sounds of good quality, no murmurs, and no cardiac enlargement; 
and eyes were negative for extraocular movement and pupils were 
equal and reacted to light.  Blood pressure was 120/78.  

More recently, outpatient treatment records show hypertension, 
onychomycosis of the toes, drop foot on the left, bunions, 
coronary artery disease, aortic and mitral sclerosis, tricuspid 
annular calcification, left ventricular hypertrophy, diabetes 
mellitus consistent with retinopathy (although a later report 
notes no ocular manifestations of diabetes mellitus), skin 
changes of the left foot, an ankle rash, dermatitis, erectile 
dysfunction, carotid artery disease, hammertoes, seborrheic 
keratosis, cherry angiomas, nevi, hallux abducto valgus, tyloma, 
tinea, mild age-related cataract, hyperopia, presbyopia, and 
compound hypermetropic astigmatism.  These conditions are all 
shown more than 30 years after the Veteran's service.  However, a 
1996 treatment record indicates that the Veteran was diagnosed 
with hypertension sometime before that date.

None of the records showing current disabilities even suggests 
that any of the disabilities are related to the Veteran's 
service, and neither the Veteran nor his representative have 
identified any such opinion.  In fact, the Veteran has not 
asserted that any of the above conditions began during service.  
Instead, he contends that the disabilities are secondary to, or 
complications of, his diabetes mellitus. 

Service connection for diabetes mellitus is denied by this 
decision.  As service-connection is not in effect for diabetes 
mellitus, service-connection cannot be granted for any of the 
other claimed disabilities on a secondary basis.  See 38 C.F.R. 
§ 3.310 (2010).  

III. Conclusion

The Veteran has not asserted that any of his claimed disabilities 
began during service or within one year of discharge from 
service.  The Veteran's claim for service connection for diabetes 
mellitus rests on his assertion that he was exposed to 
herbicides; however, the preponderance of the evidence is against 
such a finding.  The rest of his claims are contingent upon an 
award of service connection for diabetes mellitus.  As such, his 
lay statements are not sufficient for a grant of any of the 
benefits sought on appeal.  

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran was not exposed to herbicides during 
service, the Veteran did not have type II diabetes mellitus, eye 
disability, cardiovascular disability, impotency, right foot 
disability, left foot disability, skin disorder, tooth and gum 
disease, diabetic retinopathy, coronary artery disease, or 
hypertension during service or for many years thereafter, and 
none of the claimed disabilities has been shown by competent and 
probative evidence to be etiologically related to his active 
service.  Accordingly, service connection for type II diabetes 
mellitus, eye disability, cardiovascular disability, impotency, 
right foot disability, left foot disability, skin disorder, tooth 
and gum disease, diabetic retinopathy, coronary artery disease, 
and hypertension is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for type II diabetes mellitus 
is denied.

Entitlement to service connection for eye disability is denied.

Entitlement to service connection for cardiovascular disability 
is denied.

Entitlement to service connection for impotency is denied.

Entitlement to service connection for right foot disability is 
denied.

Entitlement to service connection for left foot disability is 
denied.

Entitlement to service connection for skin disorder is denied.

Entitlement to service connection for tooth and gum disease is 
denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for coronary artery disease is 
denied.

Entitlement to service connection for hypertension is denied.




REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim to reopen a previously denied claim for 
entitlement to service-connection for residuals of a stroke.

The Veteran's claim for entitlement to service connection for 
residuals of a stroke was previously denied in April 2003, as 
there was no evidence of a stroke during service or until many 
years after service, and the stroke was not shown as a result of 
his service-connected back disability.  The current claim denied 
service connection for stroke on a direct basis and as secondary 
to diabetes.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); see also Boggs v. Peake, 520 F.3d 1330, 1335 
(Fed.Cir.2008) (a new theory of causation for the same disease or 
injury that was the subject of a previously denied claim must be 
treated as a claim to reopen).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

The Veteran has not been properly notified how to substantiate 
his claim to reopen a previously denied claim as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2010)).  The Veteran should be notified of the need to submit new 
and material evidence and the basis for the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the Veteran also has not been provided 
notice on how to establish service connection on a secondary 
basis.  The Veteran also has not been properly notified regarding 
the assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice 
for his claim to reopen a previously denied 
claim for entitlement to service connection 
for residuals of a stroke that includes the 
basis for the previous denial and the need to 
submit new and material evidence, in 
accordance with Kent, supra.  The notice 
should also include an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal, in accordance with Dingess, 
supra, as well as an explanation of how to 
substantiate a claim for service connection 
on a secondary basis.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


